December 3, 2008 VIA U.S. MAIL, EDGAR AND FACSIMILE Securities and Exchange Commission 100 F Street, N.E. Mail Stop Washington, D.C.20549 Attn:Daniel L. Gordon Re: Omega Healthcare Investors, Inc. Form 10-K for the year ended December 31, Filed February 15, 2008 File No. 001-11316 Ladies and Gentlemen: On behalf of Omega Healthcare Investors, Inc. (“Omega” or the “Company”), I am writing this letter in response to a telephone conference call that was held on November 20, 2008 between members of management of Omega and representatives of the Securities and Exchange Commission (the “SEC Staff”) with respect to the SEC Staff’s review of the above-referenced Form 10-K (the “Form 10-K”). In the conversation held on November 20, 2008, the SEC Staff requested that we provide a written response explaining why Omega believes that the 2006 Advocat lease modifications added value to Omega and more specifically,why the difference between the fair value of the financial instruments exchanged with Advocat was accounted for as a lease inducement.The SEC Staff also requested Omega provide additional support to explain why we believe fair value accounting of the financial instruments was appropriate and why the difference in the fair value of the financial instruments exchanged was the appropriate basis to determine the value of the lease inducement. We believe that bifurcation of these transactions into their individual components is the appropriate accounting treatment and is consistent with authoritative accounting guidance.As mentioned in the Company’s previous responses, the accounting guidance inFAS No. 115, FAS No. 133, FAS No. 91 and EITF No. 94-8 and EITF No. 01-7 were used to determine the accounting treatment for the exchange of the financial instruments.In summary, the Company believes that the authoritative literature requires the application of fair value accounting for the financial instruments exchanged.We have not repeated certain factual information previously presented in the Company’s detailed accounting analysis provided to the SEC Staff on September 12, 2008, rather we are including the additional information that the SEC Staff has specifically requested. Fair Value Analysis: Based on our fair value analysis, the following is a summary of the financial instruments exchanged (in millions): Investments Surrendered by Omega in Exchange Received from Advocat in Exchange Excess Fair ValueSurrendered Series B Convertible Preferred Stock Fair value of host contract $ (4.7 ) Fair value of conversion feature (10.2 ) Series C Non-convertible Preferred Stock $ 4.1 2000 Note (2.5 ) 2006 Note 2.5 Total Exchanged $ (17.4 ) $ 6.6 $ (10.8) Immediately prior to the exchange of the financial instruments, the accreted (“book”) value of the Series B Convertible Preferred Stock host contract was $3.6 million.The recorded fair value of the Series B Convertible Preferred Stock host contract was $4.7 million; the $1.1 million difference between fair value and book value was reported through other comprehensive income in accordance with FAS No. 115 as an available-for-sale security.The SEC Staff requested the Company to further explain why the Company recognized the difference between the fair value of the host contract and the accreted value of the host contract of $1.1 million through income upon the exchange of the financial instruments.FAS 140 requires de-recognition of the Series B Convertible Preferred Stock and the recognition of the Series C Non-convertible Preferred Stock at its fair value.The Company believed the exchange of the Series B Convertible Preferred Stock for other financial instruments resulted in the culmination of the earning process and therefore required the Company to realize the $1.1 million difference between the fair value of the host agreement and the accreted (“book”) value of the host agreement through earnings (i.e., the convertible preferred securities were no longer outstanding and therefore the difference between the fair value of the host and the accreted value is required to be recognized in accordance with GAAP through earnings, not other comprehensive income). The SEC Staff also requested additional explanation of why the Company recognized a gain on the exchange of the 2000 Note.In 2000 when the Company received the 2000 Note, Advocat was in severe financial distress.The terms of the 2000 Note did not require principal payments for seven years or interest payments until all other Advocat debt obligations were repaid.In view of Advocat’s significant financial distress and the fact that principal payments were not due for seven years, the Company believed at the time that the likelihood of Advocat meeting is obligations under the 2000 Note was remote.
